Filed 12/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 219







In the Interest of D.C.



Vidyashree Chikkarmananjegowda, M.D., 		Petitioner and Appellee



v.



D.C., 		Respondent and Appellant







No. 20140416







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable John E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Mary E. J. Jensen, Assistant State’s Attorney, P.O. Box 1727, Jamestown, N.D. 58402-1727, for petitioner and appellee; submitted on brief.



Lee M. Grossman, P.O. Box 475, Valley City, N.D. 58072, for respondent and appellant; submitted on brief.

Interest of D.C.

No. 20140416



Per Curiam.

[¶1]	D.C. appeals from an order allowing the State Hospital to involuntarily treat her with medication until January 19, 2015.  D.C. argues the district court abused its discretion in granting the State Hospital’s request for a six-day continuance of the medication hearing and the court’s order to involuntarily treat her with medication is clearly erroneous.  We summarily affirm the order under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner